                               UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF PENNSYLVANIA
JEANINE SCHUTZ,                                                     :
                               Plaintiff                            :       CIVIL ACTION NO. 3:18-830
          v.                                                        :                 (JUDGE MANNION)
AMERICAN GENERAL LIFE                                               :
INSURANCE COMPANY,
                                                                    :
                               Defendant
                                                                    :
                                                          ORDER
          In accordance with the memorandum issued this same day, IT IS
HEREBY ORDERED THAT:
          The plaintiff’s motion to remand, (Doc. 7), is DENIED.




                                                                    s/ Malachy E. Mannion
                                                                    MALACHY E. MANNION
                                                                    United States District Judge


Date: November 7, 2018
O:\Mannion\shared\MEMORANDA - DJ\CIVIL MEMORANDA\2018 MEMORANDA\18-830-01-ORDER.wpd
